Citation Nr: 0028418	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  95-28 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.

By a decision of the Board of Veterans' Appeals (Board) of 
August 23, 1999, entitlement of the veteran to service 
connection for headaches, secondary to a service-connected 
head wound, and to an increased (compensable) rating for a 
service-connected head wound was denied.  An appeal followed 
to the United States Court of Appeals for Veterans Claims 
(Court).  The parties to the appeal moved the Court by means 
of a joint motion filed in February 2000 to vacate that 
portion of the Board's August 1999 decision, denying 
entitlement to secondary service connection for headaches, 
and to remand that issue to the Board for further actions, 
including readjudication.  As well, the parties jointly 
requested that the appeal involving the claim for increase 
for a head wound be dismissed, as the appellant had decided 
not pursue that claim any further.  The Court granted the 
parties' motion by its order, dated in February 2000.  The 
appellee-Secretary of Veterans Affairs further moved the 
Court in May 2000 to recall its earlier mandate and correct 
an error in the joint motion as to the date of the Board 
decision in question.  Such motion was denied by the Court in 
its order of June 2000 as the error of the parties had not 
been incorporated into the Court's February 2000 order.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
headaches is supported by cognizable evidence demonstrating 
that such claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
headaches is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).  Additional 
disability resulting from the aggravation of a nonservice-
connected disorder by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  See generally Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

The threshold question to be answered in this appeal, 
however, is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim that is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  A claim for secondary 
service connection, like all claims, must be well grounded.  
See Locher v. Brown, 9 Vet. App. 535, 538-40 (1996); Reiber 
v. Brown, 7 Vet. App. 513, 516 (1995).  

To be well grounded, a claim must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Although the claim need not be conclusive, it must 
be accompanied by supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Id. at 610.  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical diagnosis or etiology, competent medical evidence to 
the effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of Court, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

In this instance, the veteran in oral and written testimony 
furnished at hearings in 1995 and 1998 and in submitted 
documents alleges that, while in service, an enemy shell 
exploded very near to him resulting in a head wound, for 
which he was awarded the Purple Heart Medal and later granted 
service connection by the Department of Veterans Affairs 
(VA).  Headaches are noted to have immediately followed the 
aforementioned head trauma and are asserted to have continued 
to bother him throughout post-service years.

Service medical records indicate that, in enemy action, the 
veteran sustained a shrapnel wound of the head in March 1945 
and that hospital care was required for its treatment.  
Surgery is shown to have been necessitated, in part, for 
removal of a foreign body believed to be a piece of the 
veteran's helmet.  Service medical records are negative for 
documented complaints or findings as to headaches.

The veteran's War Department Adjutant General's Office Form 
53-55, Enlisted Record and Report of Separation, shows that 
the veteran's military occupational specialty was that of an 
automatic rifleman and that, in addition to the Purple Heart 
Medal that was awarded for his combat wound, he also received 
the Combat Infantryman Badge.  Based on the foregoing, there 
is no question that the veteran was engaged in combat with 
the enemy, such that the provisions of 38 U.S.C.A. § 1154 are 
for application in this case.

The record further identifies the existence of a medical 
diagnosis of current disability involving headaches, 
beginning in December 1994 and continuing thereafter.  The 
examiner in December 1994, who was without the veteran's 
military records, was unable to say definitely whether the 
laceration of the veteran's scalp was responsible for his 
headaches, although he noted it was possible.  Further review 
of the case by a neurologist was suggested, if the opinion 
provided was unsatisfactory.

A VA cranial nerves examination was performed in May 1995, at 
which time the veteran reported that he had suffered from 
headaches from the time of the in-service head injury.  His 
headaches were noted to entail throbbing all over the head 
and were variable in frequency, occurring almost weekly.  The 
pertinent assessment was of a post-traumatic nervous 
instability and the examiner found that the veteran had 
sustained a shrapnel head injury with a concussion in 1945 
and headaches ever since with an associated loss of 
concentration, tinnitus, and occasional vertigo.

On a VA post-traumatic stress disorder examination in October 
1996, the examiner cited the earlier diagnosis of post-
traumatic nervous instability and neurological symptoms 
associated with the in-service head injury, noting that the 
diagnosed entity was not scientifically valid and without any 
known meaning of which he was aware.  Further neurological 
evaluation by VA in January 1999 culminated in a diagnosis of 
relatively typical migraine headaches which the veteran dated 
from the time of his service in 1945.  The examiner noted 
that the veteran's age was about the time at which migraine 
headaches often begin, and, as a result, a cause and effect 
relationship between the shrapnel injury and chronic migraine 
headaches was difficult to substantiate.  

There is, as noted above, a diagnosis of current disability 
involving headaches satisfying the initial Epps' criterion, 
as well as an account of an in-service combat injury 
producing headaches that satisfies the second Epps' test.  
See 38 U.S.C.A. § 1154; Collette v. Brown, 82 F.3d 389, 390-
92 (Fed. Cir. 1996); Kessel v. West, 13 Vet. App. 9, 17 
(1999) (38 U.S.C.A. § 1154(b) does not constitute a 
substitute for evidence of current disablement, causal nexus 
between a combat injury and a current disability, or the 
continuation of symptoms subsequent to service.)  In terms of 
the required evidence of a nexus between the veteran's 
headaches and his period of service, the record is somewhat 
more equivocal, but nevertheless is found to be sufficient to 
show a link between the in-service head wound and the 
veteran's headaches.  Notwithstanding the fact that the VA 
neurological examination in May 1995 was productive of an 
unscientific diagnosis, the examiner clearly linked the 
veteran's in-service shrapnel wound of the head to the 
headaches occurring ever since.  Moreover, a separate VA 
examiner in late 1994 could not rule out that possibility, 
although such physician was without all pertinent records.  
Despite the ambiguity of foregoing items and the inability of 
the VA examiner in 1999 to offer an opinion one way or the 
other, while conceding that migraine headaches could have 
originated during service, it is noted that the threshold for 
well grounding a claim is "unique and uniquely low," see 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000) and, in light 
of competent medical evidence tending to suggest the required 
nexus, it is concluded that the Epps' criteria for well 
grounding of the claim at issue have been satisfied.  To that 
extent alone, the appeal is allowed.


ORDER

The veteran's claim of entitlement to service connection for 
headaches is well grounded, and to that extent alone, the 
appeal is allowed.


REMAND

In light of the Board's conclusion that the veteran's claim 
of entitlement to service connection for headaches is well 
grounded, the VA's duty-to-assist obligation requiring the 
development of all pertinent facts involving his claim has 
been triggered.  38 U.S.C.A. § 5107(West 1991); see also, 
Morton v. West, 12 Vet. App. 477 (1999); Schroeder v. West, 
212 F.3d 1265 (Fed. Cir. 2000) (where one theory or basis for 
allowance of a claim for service connection is well grounded, 
all possible theories for service connection must be 
developed and considered on the merits).

In this case, further medical input is found to be in order 
so that the relationship between the veteran's headaches and 
his period of service or any disability incurred or 
aggravated therein may be ascertained to the extent feasible.  
Accordingly, this matter is REMANDED to the VA Regional 
Office (RO) in Pittsburgh, Pennsylvania, for the following 
actions:

1.  The RO should contact the veteran in 
writing for the purpose of requesting 
that he furnish the names and addresses 
of those medical professionals, both VA 
and non-VA, who have treated him for 
headaches since his discharge from 
service, including any medical 
professional who has specifically linked 
his headaches to his period of military 
service, any event therein, or any 
disability incurred in or aggravated by 
military service.  The approximate dates 
of any such treatment should also be 
provided.  Upon receipt of such 
information, the RO should obtain any and 
all VA and non-VA treatment records, 
which are not already on file, for 
inclusion in the claims folder.

2.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
who specializes in neurology.  The 
purpose of such evaluation is to 
ascertain the relationship, if any, 
between the veteran's headaches and his 
period of military service or disability 
incurred or aggravated therein.  The 
veteran is hereby advised of the need for 
him to appear for such examination so 
that necessary medical data and opinions 
may be obtained.  Failure to appear 
without good cause will necessitate 
rating of his claim on the basis of the 
evidence of record by operation of 
38 C.F.R. § 3.655(b) (1999).  The 
entirety of the veteran's claims folder, 
including a copy of this document, must 
be made available to the examiner for 
review prior to any examination of the 
veteran.  

Such evaluation must encompass a detailed 
review of the veteran's medical history 
and current complaints, as well as a 
comprehensive neurological evaluation and 
any and all diagnostic testing deemed 
necessary by the examiner to determine 
the full extent of all disability.  

In conjunction with such evaluation, the 
examining neurologist is asked to provide 
a professional opinion, with full 
supporting rationale, as to each of the 
following:

(a)  What is the correct 
diagnosis(es) of any existing 
chronic headache disorder and 
what is the etiology of each 
existing disorder?  Also, the 
date of onset of each disorder 
must be clearly specified, to 
the extent feasible.

(b)  Is it at least as likely 
as not that the veteran's 
headaches, if any, had their 
onset in service whether as a 
result of the in-service head 
wound or just coincident with 
service?

(c)  Is it at least as likely 
as not that the veteran's 
headaches, if any, are 
etiologically related to 
service-connected residuals of 
a head wound with a laceration 
of the scalp.  In the 
alternative, is it at least as 
likely as not that the 
veteran's headaches have 
increased in severity as a 
result of the service-connected 
head wound with a laceration of 
the scalp; and, if so, to what 
degree?

(d)  In formulating a response, 
it is requested that the 
physician utilize the 
underlined standard of proof in 
his/her reply and use the 
appropriate letter [(a), (b) or 
(c)] to correspond with the 
question(s) posed.  If the 
physician agrees or disagrees 
with any opinion of record, he 
is invited to give the reasons.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination do not include 
all test reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

4.  Lastly, the RO should adjudicate the 
merits of the veteran's well-grounded 
claim of entitlement to direct and 
secondary service connection for 
headaches.  Consideration should be 
accorded all of the evidence of record 
and all applicable legal authority, 
including Allen v. Brown, 7 Vet. App. 439 
(1995) (a grant of secondary service 
connection may be made when a nonservice-
connected disorder has been aggravated by 
service-connected disability).  In the 
event that the benefit sought continues 
to be denied, the veteran and his 
representative should be issued a 
supplemental statement of the case 
outlining the applicable evidence and 
legal authority and then afforded a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary and 
procedural development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet App. 268 (1998).   
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 



